Citation Nr: 1106677	
Decision Date: 02/17/11    Archive Date: 02/28/11

DOCKET NO.  00-24 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, 
Texas


THE ISSUE

Entitlement to VA compensation under the provisions of 
38 U.S.C.A. § 1151 for residuals of a cerebrovascular accident.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty form January 1953 to December 
1954.  

By its decision, dated in January 2008, the Board of Veterans' 
Appeals (Board) denied entitlement of the Veteran to VA 
compensation under 38 U.S.C.A. § 1151 for residuals of a 
cerebrovascular accident.  An appeal of that decision was 
thereafter taken to the U.S. Court of Appeals for Veterans Claims 
(Court) and by its memorandum decision of August 2010, the Court 
vacated the Board's decision and remanded the case to the Board 
for further review.  It was the Court's determination that the 
Board erred in relying on an informed consent document executed 
by the Veteran in November 1998 for an operative procedure he 
underwent in January 1998 and in failing to furnish reasons and 
bases for its reliance on that document, noting that 38 C.F.R. 
§ 17.32 required that written consent be obtained prior to the 
procedure.  The Court further noted that one or more opinions 
from VA medical professionals were premised on the assumption 
that informed consent was properly carried out in this instance.  
The case has since been returned to the Board for further review.  

Notice is taken that this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  Expedited consideration has followed.  


FINDING OF FACT

The Veteran sustained additional disability involving a 
cerebrovascular accident in January 1998 and complications 
therefrom as a direct result of an operative procedure undertaken 
by VA to correct a carotid artery blockage, without first 
obtaining informed consent of the Veteran; a cerebrovascular 
accident was an event not reasonably foreseeable in connection 
with the aforementioned January 1998 surgery by VA.  



CONCLUSION OF LAW

The criteria for entitlement to VA compensation under 38 U.S.C.A. 
§ 1151 for residuals of a cerebrovascular accident have been met.  
38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.358, 
3.361, 17.32 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As the disposition herein reached is favorable to the appellant, 
the need to discuss the VA's efforts to comply with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000), as codified in the United States Code, its 
implementing regulations, or the body of law interpretive 
thereof, is obviated.

Where a veteran has an additional disability resulting from a 
disease or injury or an aggravation of an existing disease or 
injury suffered as a result of training, hospital care, medical 
or surgical treatment, or an examination by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service- connected.  38 
U.S.C.A. § 1151.

For claims filed on or after October 1, 1997, as in this case 
where the § 1151 claim was received by VA in August 1999, the 
claimant must show that VA examination or treatment resulted in 
additional disability or death and that the proximate cause of 
the disability was carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability was an event 
which was not reasonably foreseeable.  38 U.S.C.A. § 1151; see 
VAOPGCPREC 40-97, 63 Fed. Reg. 31263 (1998).

By changes effectuated as of September 2, 2004, 38 C.F.R. § 3.358 
was rendered applicable only to claims received by VA prior to 
October 1, 1997.  See 69 Fed. Reg. 46433 (2004).  The provisions 
of 38 C.F.R. § 3.361 were promulgated for review of claims 
received on and after October 1, 1997.  Id.  

The regulatory provisions governing section 1151 entitlement were 
modified during the pendency of the instant appeal.  See 69 Fed. 
Reg. 46426 (Aug. 3, 2004). Prior to September 2, 2004, the 
dispositive regulation was 38 C.F.R. § 3.358, and by the changes 
effectuated as of September 2, 2004, 38 C.F.R. § 3.358 was 
rendered applicable only to claims received by VA prior to 
October 1, 1997. The provisions of 38 C.F.R. § 3.361 were 
instituted for claims received on and after October 1, 1997.

Compensation is not payable for the necessary consequences of 
medical or surgical treatment properly administered with the 
express or implied consent of the veteran, or in appropriate 
cases, the veteran's representative.  38 C.F.R. § 3.358(c)(3).  
"Necessary consequences" are those which are certain to result 
from, or were intended to result from, the medical or surgical 
treatment administered.  Id.

Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of 38 C.F.R. § 3.361(c), (d).  38 C.F.R. 
§ 3.361(c).  The proximate cause of disability is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. 
§ 3.361(d).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability, 
it must be shown that the hospital care, medical or surgical 
treatment, or examination caused the veteran's additional 
disability (as explained in § 3.361(c)), and: (i) VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care, medical or surgical treatment, or examination 
without the veteran's or, in appropriate cases, the veteran's 
representative's informed consent.  38 C.F.R. § 3.361(d)(1).

To determine whether there was informed consent, VA will consider 
whether the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Id.  Minor deviations from 
the requirements of 38 C.F.R. § 17.32 of this chapter that are 
immaterial under the circumstances of a case will not defeat a 
finding of informed consent.  Id.  Consent may be express (i.e., 
given orally or in writing) or implied under the circumstances 
specified in 38 C.F.R. § 17.32(b) of this chapter, as in 
emergency situations.  Id.

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  38 C.F.R. § 3.361(d)(2).  The event need not be 
completely unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to be 
an ordinary risk of the treatment provided.  In determining 
whether an event was reasonably foreseeable, VA will consider 
whether the risk of that event was the type of risk that a 
reasonable health care provider would have disclosed in 
connection with the informed consent procedures of 38 C.F.R. 
§ 17.32.  Id.

Under 38 C.F.R. § 17.32, except as otherwise provided in that 
regulation, all patient care furnished under title 38 U.S.C. 
shall be carried out only with the full and informed consent of 
the patient or, in appropriate cases, a representative thereof.  
In order to give informed consent, the patient must have 
decision-making capacity and be able to communicate decisions 
concerning health care.  If the patient lacks decision-making 
capacity or has been declared incompetent, consent must be 
obtained from the patient's surrogate.  Practitioners may provide 
necessary medical care in emergency situations without the 
patient's or surrogate's express consent when immediate medical 
care is necessary to preserve life or prevent serious impairment 
of the health of the patient or others and the patient is unable 
to consent and the practitioner determines that the patient has 
no surrogate or that waiting to obtain consent from the patient's 
surrogate would increase the hazard to the life or health of the 
patient or others.  In such circumstances consent is implied.  38 
C.F.R. § 17.32(b)

Under 38 C.F.R. § 17.32(c), an informed consent is the freely 
given consent that follows a careful explanation by the 
practitioner to the patient or the patient's surrogate of the 
proposed diagnostic or therapeutic procedure or course of 
treatment.  The practitioner, who has primary responsibility for 
the patient or who will perform the particular procedure or 
provide the treatment, must explain in language understandable to 
the patient or surrogate the nature of a proposed procedure or 
treatment; the expected benefits; reasonably foreseeable 
associated risks, complications or side effects; reasonable and 
available alternatives; and anticipated results if nothing is 
done.  The patient or surrogate must be given the opportunity to 
ask questions, to indicate comprehension of the information 
provided, and to grant permission freely without coercion.  The 
practitioner must advise the patient or surrogate if the proposed 
treatment is novel or unorthodox.  The patient or surrogate may 
withhold or revoke his or her consent at any time.

Under 38 C.F.R. § 17.32(d), an informed consent must be 
appropriately documented in the medical record.  In addition, 
signature consent is required for all diagnostic and therapeutic 
treatments or procedures that: (i) Require the use of sedation; 
(ii) require anesthesia or narcotic analgesia; (iii) are 
considered to produce significant discomfort to the patient; (iv) 
have a significant risk of complication or morbidity; (v) require 
injections of any substance into a joint space or body cavity; or 
(vi) involve testing for human immunodeficiency virus.

It is alleged by and on behalf of the Veteran that he is entitled 
to VA compensation under 38 U.S.C.A. § 1151 for a cerebrovascular 
accident and residuals thereof, which he contends are the result 
of VA surgical treatment in January 1998 intended to relieve his 
carotid artery stenosis.  The Veteran through his written 
statements, as well as his sworn testimony before the RO's 
decision review officer in May 2001, offers a credible account 
that is not otherwise contradicted by the record that he was told 
by his attending VA surgeon in January 1998 that the operative 
procedure was a simple one without complications.  He also 
indicated that he in fact signed an informed consent document, 
although without specifying the date on which he executed that 
document, but did not read it before signing it.  


The record reflects that the Veteran was admitted to a VA medical 
facility on January 26, 1998, for evaluation and treatment of 
severe right carotid artery stenosis.  A cerebral arteriogram 
just days prior to hospital admission confirmed the presence of 
severe stenosis in the right common carotid artery.  A right 
carotid endarterectomy was then attempted on January 30, 1998, 
but due to the extent of the disease found by the attending 
surgeon, a right common carotid to internal carotid artery bypass 
with the use of an interposed saphenous vein was undertaken in 
lieu of the endarterectomy.  It was reported that the Veteran 
awoke after the procedure and was able to move his left side 
without difficulty; however, he suffered a right brain stroke on 
the first postoperative day.  Occlusion of the vein graft was 
suspected and, on January 31, 1998, a right subclavian to right 
internal carotid artery bypass was performed to re-establish 
blood flow.  Left-sided hemiparesis and slurred speech were 
noted, and subsequent diagnostic testing disclosed injuries of 
the seventh, ninth, and twelfth cranial nerves and a right 
frontoparietal infarct, with cerebral fluid in the right 
hemisphere.  The Veteran remained hospitalized through March 13, 
1998, and although some function of the left lower extremity 
returned utilizing various treatment modalities while 
hospitalized, no appreciable change in his left arm paralysis 
resulted.  

Within the operative report involving the January 1998 surgery 
undertaken by VA for coronary artery stenosis, the following was 
noted:

The risks and benefits of the surgical repair were 
discussed in depth with [the Veteran].  All 
questions answered.  

That is the only documentation that informed consent was 
attempted by VA prior to the initial operative procedure during 
the VA hospitalization in January 1998.  Such does not meet the 
mandatory requirements of 38 C.F.R. § 17.32.  

Multiple attempts to obtain any and all informed consent 
documents with respect to the January 1998 surgery in question 
have been made by the RO and AMC, as well as through the Board's 
prior remands, and the only potentially relevant document 
obtained was an Optional Form 522, Request for Administration of 
Anesthesia and for the Performance of Operations and Other 
Procedures, date stamped by VA on November 26, 1998, and signed 
by the Veteran on November 29, 1998.  Therein, the noted 
operation was a right carotid endarterectomy with a possible 
subclavian carotid bypass for removal of a blockage of the right 
common carotid artery.  The possibility of a blood transfusion 
with attendant risks thereof, as well as risks of the proposed 
surgery, inclusive of stroke, were therein noted.  

This is a claim that has been pending since 1999 and has spanned 
nearly twelve full years prior to its resolution.  It is 
undisputed that the Veteran sustained additional disability 
involving a cerebrovascular accident as a result of the VA's 
surgical procedure in January 1998 to remove a blockage from his 
common carotid artery.  Over these many years, the Board has 
grappled with such issues as the VA's culpability in carrying out 
the surgery at issue, the reasonable foreseeability of a 
cerebrovascular accident based on the carotid bypass undertaken 
in January 1998, and whether there was a failure by VA to obtain 
informed consent under 38 C.F.R. § 17.32 for that surgery.  
However, it is now clear that this case turns on whether informed 
consent was properly obtained for the January 1998 procedure.  

Notwithstanding volumes of medical and other records and various 
and sundry medical opinions, it is clear from a review of the 
entirety of the Veteran's claims folder that VA failed to obtain 
informed consent from the Veteran under the requisites of 
38 C.F.R. § 17.32 for the carotid bypass in January 1998, to 
include a writing executed by him prior to the surgical 
procedure.  Neither the statement contained in the operative 
report as to the surgeon's explanation of the potential risks of 
the January 1998 surgery, nor the informed consent document 
signed by the Veteran in November 1998, satisfies the 
nondiscretionary criteria of 38 C.F.R. § 17.32.  Also, the 
surgery itself was not emergent and it is not demonstrated by the 
record that the Veteran was unfit or incapable of speaking, 
writing, or engaging in a conversation with attending medical 
professionals as to the risks and benefits of the proposed 
January 1998 surgery, such that obtaining a writing or signature 
was not feasible.  Moreover, there is no indication in the record 
giving rise to any reasonable possibility that any informed 
consent document was prepared by VA and executed by the Veteran 
prior to the January 1998 operation.  Efforts over the previous 
twelve years to obtain any applicable document have proven to be 
unproductive, and on the basis of the record as now fully 
developed, it must be concluded that the only informed consent 
document for the surgery in question was executed by the Veteran 
after the fact, as previously discussed.  Thus, it reasonably 
follows that the surgery was undertaken without informed consent 
under 38 C.F.R. § 17.32, thereby rendering the Veteran entitled 
to VA compensation under 38 U.S.C.A. § 1151 for additional 
disability resulting from that surgery; namely, residuals of a 
cerebrovascular accident.  See 38 C.F.R. § 3.361(a)-(d).  

The Board, too, is mindful that there is medical opinion 
evidence, albeit not uncontradicted, that a cerebrovascular 
accident, otherwise referred to as a stroke, was not an event 
reasonably foreseeable as a result of the January 1998 surgery 
for removal of a carotid artery blockage.  Of those medical 
professionals expounding opinion, one VA physician noted in his 
addendum to a VA examination report of December 2005 that 
complication by stroke following surgery, not occurring 
immediately after surgery, could only be viewed as an unforeseen 
complication.  To that end, the proximate cause of the additional 
disability suffered in this instance must be viewed as an event 
which was not reasonably foreseeable.  See 38 U.S.C.A. § 1151; 
38 C.F.R. § 3.361(d)(2).  

In sum, the evidence supporting entitlement to VA compensation 
under 38 U.S.C.A. § 1151 for residuals of a cerebrovascular 
accident outweighs evidence to the contrary.  To that extent, the 
benefit sought on appeal is allowed.  38 U.S.C.A. § 5107(b); see 
also, generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

VA compensation under 38 U.S.C.A. § 1151 for residuals of a 
cerebrovascular accident is granted.  


____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


